DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Response to Arguments/Amendments
In light of Applicant’s amendments (“configuring comb spacing… by altering frequency of the RF signal”), the examiner has performed a new search and has cited a new reference (see below for details). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: element first recited in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, 18, 28, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Anandarajah (WO2013/037819 A1; cited by Applicant) in view of Anandarajah2 (US 20120063476 A1) and Ye (US 20080074660 A1).
Regarding claim 1, Anandarajah teaches a method comprising: 
providing an injection locked (page 10, lines 1-10) gain switched (page 5, lines 5-10) optical frequency comb (page 4, lines 20-30) using a gain-switched laser diode (2; page 9, lines 1-11) driven with a radio frequency signal (page 5, lines 5-10), wherein the injection locked gain switched optical frequency comb is provided by using the gain-switched laser diode to injection lock the injection locked gain switched optical frequency comb (abstract; page 4, lines 20-30; page 5, lines 5-10; page 9, lines 1-11; page 10, lines 1-10; figures 1 and 4); 

    PNG
    media_image1.png
    679
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    1067
    media_image2.png
    Greyscale

Anandarajah suggests doesn’t explicitly teach configuring comb spacing of the injection locked gain switched optical frequency comb by altering frequency of the RF signal. This is suggested by "The spacing between the lines is determined by the RF modulation frequency" (page 4 , lines 20-30) and "The frequency of the RF signal determines the spacing between fingers of the comb. The resulting output from the Fabry-Perot laser is a comb, i.e. a coherent multi-carrier signal in which the spacing between adjacent carriers corresponds to the frequency of the RF signal. To ensure proper operation, the level of the DC bias and RF signal may require adjustment to ensure that a coherent signal is produced" (page 5, lines 5-15). Additionally, like Anandarajah (and like Applicant), Anandarajah2 is directed to frequency combs (abstract). Anandarajah2 teaches configuring comb spacing by altering frequency of the RF signal (paragraphs 16 and 35). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that the method comprises configuring comb spacing of the injection locked gain switched optical frequency comb by altering frequency of the RF signal in order to achieve desired spacing between fingers of the comb, ensure proper operation, achieve a coherent signal, and optimize the depth between lines of the comb.
Anandarajah doesn’t explicitly teach directing the comb through or at a sample; and obtaining spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample.
Ye teaches directing the comb through or at a sample; and obtaining spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample (paragraphs 61-63 and figure 3).

    PNG
    media_image3.png
    488
    734
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anandarajah such that the method comprises directing the comb through or at a sample obtaining spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample in order to obtain accurate measurements of spectroscopic characteristics of gas (or other) samples using a tunable source that is stable and has narrow linewidths (see Ye, paragraphs 61-63 and Anandarajah, paragraphs 5, 25-28, and 40).
Regarding claim 14, in the above combination the center wavelength absorption position is moved such that some or all of the comb lines are absorbed by a molecule whereby a comparison of transmissions can then be made to determine concentration and presence of a molecular species (Ye, paragraphs 62 and 41)
Regarding claim 18, Anandarajah doesn’t explicitly teacha  providing a comb source with a free spectral range (FSR), and a fixed multiple (N) of the FSR that defines a filter characteristic of a resonant cavity operable to increase resolution of a spectrophotometer; and repetitively, until a complete entire spectrum is constructed: tuning the resonant cavity to select every Nth comb line produced by the comb source; providing the every Nth comb lines to a spectrometer; and incrementing the value of N.
However, Ye teaches the method further comprising: providing a comb source with a free spectral range (FSR), and a fixed multiple (N) of the FSR that defines a filter characteristic of a resonant cavity (the mirrors of the laser described in Ye, paragraph 73) operable to increase resolution of a spectrophotometer; and repetitively, until a complete entire spectrum is constructed: tuning the resonant cavity to select every Nth comb line produced by the comb source;providing the every Nth comb lines to a spectrometer; and  incrementing the value of N (Ye, paragraphs 71-76).  Additionally, Ye teaches this provides the benefits of simplicity and achieving an enhanced measurement signal (paragraph 72).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above combination comprise providing a comb source with a free spectral range (FSR), and a fixed multiple (N) of the FSR that defines a filter characteristic of a resonant cavity operable to increase resolution of a spectrophotometer; and repetitively, until a complete entire spectrum is constructed: tuning the resonant cavity to select every Nth comb line produced by the comb source; providing the every Nth comb lines to a spectrometer; and incrementing the value of N. A person would be motivated to make this combination in order to achieve the benefits of simplicity and enhanced measurement signal. 
Regarding claim 28, Anandarajah teaches an apparatus comprising: 
an optical frequency comb source configured to provide an optical frequency comb (abstract; page 4, lines 20-30; page 5, lines 5-10; page 9, lines 1-11; page 10, lines 1-10; figures 1 and 4);
a gain-switched (page 5, lines 5-10)  laser diode (2; page 9, lines 1-11)  that is driven with a radio frequency signal  (abstract; page 4, lines 20-30; page 5, lines 5-10; page 9, lines 1-11; page 10, lines 1-10; figures 1 and 4); and 
wherein the comb source uses the gain- switched laser diode to injection lock the comb  (abstract; page 4, lines 20-30; page 5, lines 5-10; page 9, lines 1-11; page 10, lines 1-10; figures 1 and 4), thereby providing an injection locked (page 10, lines 1-10) gain switched (page 5, lines 5-10) optical frequency comb (page 4, lines 20-30).
Anandarajah suggests doesn’t explicitly teach wherein a comb spacing of the injection locked gain switched optical frequency comb is configured by altering frequency of the RF signal. This is suggested by "The spacing between the lines is determined by the RF modulation frequency" (page 4 , lines 20-30) and "The frequency of the RF signal determines the spacing between fingers of the comb. The resulting output from the Fabry-Perot laser is a comb, i.e. a coherent multi-carrier signal in which the spacing between adjacent carriers corresponds to the frequency of the RF signal. To ensure proper operation, the level of the DC bias and RF signal may require adjustment to ensure that a coherent signal is produced" (page 5, lines 5-15). Additionally, like Anandarajah (and like Applicant), Anandarajah2 is directed to frequency combs (abstract). Anandarajah2 teaches wherein a comb spacing is configured by altering frequency of the RF signal (paragraphs 16 and 35). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that the method comprises configuring comb spacing of the injection locked gain switched optical frequency comb by altering frequency of the RF signal in order to achieve desired spacing between fingers of the comb, ensure proper operation, achieve a coherent signal, and optimize the depth between lines of the comb.
Anandarajah doesn’t explicitly teach an element configurable to direct the comb through or at a sample, Docket No.: PURDY-1005USwherein spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample are obtained when the comb is directed through or at the sample.
Ye teaches an element configurable to direct the comb through or at a sample, Docket No.: PURDY-1005USwherein spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample are obtained when the comb is directed through or at the sample (paragraphs 61-63 and figure 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anandarajah such that the apparatus comprises an element configurable to direct the comb through or at a sample, Docket No.: PURDY-1005USwherein spectroscopic measurements representative of interaction of one or more comb lines in the comb with the sample are obtained when the comb is directed through or at the sample in order to obtain accurate measurements of spectroscopic characteristics of gas (or other) samples using a tunable source that is stable and has narrow linewidths (see Ye, paragraphs 61-63 and Anandarajah, paragraphs 5, 25-28, and 40).
Regarding claim 44, Anandarajah teaches a direct current (DC) bias is applied to the RF signal that drives the gain-switched laser diode (paragraph 29).
Regarding claim 45, Anandarajah teaches seeding the gain-switched laser diode with light from a single mode laser (4; paragraph 27) while driving the gain-switched laser diode with a direct current (DC) bias (paragraph 27).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anandarajah, Anandarajah2, and Ye as applied to claim 1 above, and further in view of Cowie (US 20150276587 A1).
Regarding claim 16, Anandarajah teaches adjusting center frequency of an injection locked (page 10, lines 1-10) gain switched (page 5, lines 5-10) optical frequency comb (page 4, lines 20-30) to a known position (paragraphs 25, 30, 34, 37, and 39); 
Anandarajah doesn’t explicitly teach adjusting a comb source to cause one or more comb lines to interact with molecular absorption bands of the molecule; determining distances to absorption peaks by monitoring changes in transmission; and determining presence of a molecule and its relative concentration based on the distances to the absorption peaks.
Ye teaches some or all of the comb lines are absorbed by a sample and this is correlated with the composition of the sample (paragraph 62). Also note that Ye teaches the same intended use of determining concentration (and therefore also presence) of molecular species (paragraph 41).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the center wavelength absorption position is moved such that some or all of the comb lines are absorbed by a molecule whereby a comparison of transmissions can then be made to determine concentration and presence of a molecular species, because a person of ordinary skill knows that each molecular species/ type of gas has its own absorption frequencies, therefore by having the frequency of the incident light at those frequencies one can determine the composition and concentration of the sample by seeing how much of the incident light (at that frequency) is absorbed.
The above combination doesn’t explicitly teach determining distances to absorption peaks by monitoring changes in transmission; and determining presence of a molecule and its relative concentration based on the distances to the absorption peaks.
Cowie teaches determining distances to absorption peaks as a part of a method to determine the concentration (and therefore presence) of molecules (paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises determining distances to absorption peaks by monitoring changes in transmission; and determining presence of a molecule and its relative concentration based on the distances to the absorption peaks in order to obtain accurate measurements using properly calibrated systems.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anandarajah, Anandarajah2, and Ye as applied to claim 1 above, and further in view of Ryan (US 4998017 A).
Regarding claim 17, Anandarajah doesn’t explicitly teach modifying the FSR such that some or all comb lines interact with absorption bands of a molecule, whereby a comparison of transmissions can then be made to determine concentration and presence of a molecular species.
Ryan teaches modifying the frequency spacing such that some or all comb lines interact with absorption bands of a molecule (column 5, lines 20-50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises modifying the FSR such that some or all comb lines interact with absorption bands of a molecule, whereby a comparison of transmissions can then be made to determine concentration and presence of a molecular species in order to determine the amount the light is diminished at the absorption frequencies to determine the concentration of the molecular species.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Anandarajah, Anandarajah2, and Ye as applied to claim 28 above, and further in view of Miller (US 20080111077 A1).
Regarding claim 38, Anandarajah doesn’t explicitly teach a piezo-electric element to causing the center wavelength of a resonant cavity to move to another set of adjoining comb lines.
Miller teaches a piezo-electric element to causing the center wavelength of a resonant cavity to move to match the laser frequency (paragraph 117).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a piezo-electric element to causing the center wavelength of a resonant cavity to move in order to obtain greater control over the filtering characteristics of the cavity. Also note that “to match the laser frequency” corresponds to the intended use of the piezo-electric element.
Claims 19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Anandarajah, Anandarajah2, and Ye as applied to claims 18 and 28 above, and further in view of von Helmolt (US 6008931 A) and Micheels (US 5957858 A).
Regarding claim 37, the above combination comprises a resonant cavity containing a gaseous species and means (RF generator; note that this limitation is interpreted under 112f in light of paragraph 118 of Applicant’s published specification) for matching of a free spectral range (FSR) of the injection locked gain switched optical frequency comb to a whole multiple or whole fraction of the resonant cavity FSR, and further comprising detect the intensity of the comb lines with a spectrometer configured as a dispersive element is used to detect the intensity of the comb lines (Ye, 306).
The above combination doesn’t explicitly teach means for scanning a central frequency of the comb to match the central frequency of the resonant cavity and the spectrometer is a Fourier Transform Infrared spectrometer.
Von Helmolt teaches means for scanning a central frequency of the comb (column 9, lines 20-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises the claimed means for scanning in order to provide greater versatility to the frequency comb by being able to adapt the frequencies to the desired use. Also note that “to match the central frequency of the resonant cavity” corresponds to the intended use of the means for scanning. 
The above combination doesn’t explicitly teach the spectrometer is a Fourier Transform Infrared spectrometer.
Micheels that Fourier Transform Infrared spectrometer provides the benefit of being inexpensive to purchase, maintain and operate (column 8, lines 1-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the spectrometer is a Fourier Transform Infrared spectrometer in order to have an apparatus that is inexpensive to purchase, maintain and operate.
Regarding claim 19, in the above combination the optical frequency comb uses a resonant cavity containing a gaseous species and matching of the FSR of the comb is performed to whole multiple or whole fraction of the resonant cavity FSR, a central frequency of the comb is scanned to match the central frequency of the resonant cavity and detection of intensity of the comb lines using a Fourier Transform Infrared (FTIR) spectrometer as a dispersive element (see above).
Additional Prior Art
US 20110267625 A1 discloses

    PNG
    media_image4.png
    901
    1106
    media_image4.png
    Greyscale

Heras (Subpicometer wavelength accuracy with gain switched laser diode in high-resolution optical spectrometry; cited by Applicant) teaches an optical frequency comb source configured to provide an optical frequency comb (figure 1; section 2, paragraph 1; and section 3, paragraph 1 and 4), a gain-switched laser diode that is driven with a signal, wherein the comb source is adapted to generate the optical frequency comb using the gain-switched laser diode (figure 1; section 2, paragraph 1; and section 3, paragraph 1 and 4).

    PNG
    media_image5.png
    359
    717
    media_image5.png
    Greyscale


US 20140314108 A1 reads, “[0024] An optical frequency comb is an optical spectrum, emitted by a single laser beam, which consists of phase correlated, equidistant lines centred at an optical frequency. The spacing between the lines is determined by the RF modulation frequency. Frequency combs are simple and compact systems that phase coherently connect the radio frequency domain (below 100 GHz) wth the optical domain (above 140 THz). They also greatly simplify high precision optical frequency measurements.”
US 20120294320 A1 reads, “[0012] The laser system of the present invention can be used to generate a coherent comb of wavelengths (>5) separated by an electronically controlled frequency spacing (eg 10, 25, 50 GHz) under gain switching. These optical combs can be used as parallel channels on a WDM link requiring only a single wavelength locking element. Thus using the tuning property of the laser, the same laser design can be used to generate combs on a selected frequency separation (e.g., 100, 400, 800 GHz). An array of lasers can cover the C band.”’
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877